Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 1 of 8
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 2 of 8
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 3 of 8
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 4 of 8
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 5 of 8
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 6 of 8
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 7 of 8




                2nd        August

                                    /s/ F. Dennis Saylor, IV
Case 1:21-cv-11160-FDS Document 8 Filed 08/02/21 Page 8 of 8
